American Beacon Advisors, Inc. 4151 Amon Carter Blvd. MD 2450 Fort Worth, TX 76155 May 6, 2013 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:American Beacon Select Funds 1933 Act File No. 333-88343 1940 Act File No. 811-09603 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, American Beacon Select Funds (the "Registrant") hereby certifies (a) that the form of Prospectus used with respect to the American Beacon Money Market Select Fund and American Beacon U.S. Government Money Market Select Fund of the Registrant does not differ from that contained in Post-Effective Amendment No. 19 (“Amendment No. 19”) to Registrant’s Registration Statement, (b) that the form of Statement of Additional Information used with respect to the American Beacon Money Market Select Fund and American Beacon U.S. Government Money Market Select Fund of the Registrant does not differ from that contained in Amendment No. 19, and (c) that Amendment No. 19 was filed electronically. If you have any questions concerning the foregoing, please do not hesitate to contact the undersigned at (817) 391-6170. Sincerely, /s/ Rosemary K. Behan Rosemary K. Behan General Counsel cc: Kathy Ingber, Esq. K&L Gates LLP
